Cartwright and Carter, JJ., dissenting: The foregoing opinion correctly states the law governing the application of the Statute of Limitations to the case, as follows: “It is true that all the damages resulting from the construction of the canal and its operation as then authorized must be recovered in one suit, and it was the duty of the appellee to bring that suit within five years of the completion of the work and putting it in operation.” ( Vette v. Sanitary District, 260 Ill. 432; Shaw v. Sanitary District, 267 id. 216; Suehr v. Sanitary District, 242 id. 496; Miller v. Sanitary District, 242 id. 321.) When the work was completed and put in operation the law authorized and required a continuous flow of water, based on population, until the full capacity of the channel should be reached,— 600,000 cubic feet of water per minute. For the damage to the market value of the lands of appellee that would be caused by such use of the channel for all time to come he could have recovered in a single action. There was no issue or claim concerning any increased flow of water, except what was due to the natural increase in population, authorized and required by the statute, and therefore the further statement that a cause of action would arise for damages occasioned by an increased flow of water due to subsequent events is not correct. There was no subsequent event in the sense that any injury was done to the lands not authorized by law when the channel was opened for use.